EXAMINER'S AMENDMENT
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yalei Sun (57,765) on 20 Dec 21.

The application has been amended as follows: 
Claim 1. A data storage method, performed by a server, and comprising: determining historical-state data of a data item from a database, a value of the data item having a plurality of versions created over time, current-state data including a predefined plural number of latest versions of the value of the data item, the historical-state data including one or more remaining earlier versions of the value of the data item; 
determining that a service requirement of the historical-state data complies with one of transactional processing and analytical processing; 

while keeping the current-state data including the predefined plural number of latest versions of the value of the data item in the database, dumping into a storage space the historical-state data including the one or more remaining earlier versions of the value of the data item according to the selected target storage format, the storage space distinct from the database.

Claim 17. A data storage server, comprising one or more processors, memory and programs stored in the memory that, when executed by the one or more processors, cause the server to perform a plurality of operations including: 031384-5962-US5 Response to Non-Final Office Actiondetermining historical-state data of a data item from a database, a value of the data item having a plurality of versions created over time, current-state data including a predefined plural number of latest versions of the value of the data item, the historical-state data including one or more remaining earlier versions of the value of the data item; determining that a service requirement of the historical-state data complies with one of transactional processing and analytical processing; selecting a target storage format of the historical-state data from a column storage format and a row storage format according to the service requirement of the historical-state data; and while keeping the current-state data including the predefined plural number of latest versions of the value of the data item in the database, dumping into a storage space the historical-state data including the one or more remaining earlier versions of the value of the data item according to the selected target storage format, the storage space distinct from the database.

plural number of latest versions of the value of the data item, the historical-state data including one or more remaining earlier versions of the value of the data item; 031384-5962-US6 Response to Non-Final Office Actiondetermining that a service requirement of the historical-state data complies with one of transactional processing and analytical processing; selecting a target storage format of the historical-state data from a column storage format and a row storage format according to the service requirement of the historical-state data; and while keeping the current-state data including the predefined plural number of latest versions of the value of the data item in the database, dumping into a storage space the historical-state data including the one or more remaining earlier versions of the value of the data item according to the selected target storage format, the storage space distinct from the database.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claims filed on 24 Nov 21 are likely still anticipated by prior art references such as Gurajada et al. (US 2018/0253467) which has dates in 2017, and pairs in-memory databases with a page store.  Some embodiments disclosed in that reference include support for OLTP/OLAP, storage formats in row and column form, dumping database information to storage systems, etc.

One interesting feature that the amended claims set forth was that the “current-state data” included a “predefined number of latest versions.”  This much was still insufficient to overcome some of the prior art in-memory databases since they contemplated using the in memory database as the transactionally consistent database, and permitted the corresponding page-store data to contain stale values.  Under that reading, the single(1) value in the in-memory database is still a “predefined number of latest versions.”  However, “a predefined number of latest versions” opens the door to the possibility of that number being more than one.

This much avoids most prior art references, save one: Gurajada shows that the in-memory row store also has in-memory versioning (Fig. 2 element 210, 224, and [0054]), which shows that Gurajada contemplates a plurality of latest versions in the in-memory store.  That reference is still different because the number of versions is taught as being governed by load balancing principles.  Per Gurajada [0087], intermediate row versions are subject to garbage collection for collections of high numbers of rows, and much may be determined at implementation time or runtime.  That suggests that the number of versions is not predetermined, but rather, are determined during execution in accordance to available memory.

The other limitations describing the environment of rows/columns and service requirements are also important.  The use of databases for version control/source control was well known in the art.  But these databases are not usually queried for analytical purposes, so column-oriented storage or OLAP optimization is not something that is facially obvious to one skilled in the art.  The examiner found one reference, Ding (US 2019/0171743 A1), before the critical date, that predefined plural number of versions is non-obvious.

Finally, although the examiner has found a few articles of research of MVCC in a mixed transactional/analytical environment, no reference provides a predefined plural number of versions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        20 Dec 21